image011.jpg [image011.jpg]
Exhibit 10.1
R1 RCM Inc.
401 N Michigan Avenue, Suite 2700  
Chicago, IL 60611










April 29, 2020


Re: Employment Terms


Dear Rachel:


On behalf of R1 RCM Inc. (“R1”), I am delighted to confirm our offer to you to
join R1 as Chief Financial Officer and Treasurer, reporting to R1’s Chief
Executive Officer. Your start date will be June 1, 2020 and your position will
be located at R1’s Chicago, Illinois headquarters (travel to which will be in
accordance with any relevant restrictions related to the COVID pandemic).


Salary and Annual Bonus
Your starting base salary will be $465,000 per year, paid semi-monthly. You will
be eligible to participate in the R1 annual cash incentive bonus plan (“Annual
Bonus Plan”) with an annual bonus target equal to 80% of your base salary. The
bonus is discretionary and will be earned each calendar year based upon
achievement of corporate and individual performance objectives established for
that calendar year, as determined in the sole discretion of R1. You will be
eligible to receive a bonus at target for 2020 (paid in 2021) based on
achievement of performance objectives, as determined in R1’s sole discretion.


Equity Grants
Subject to approval by the Human Capital Committee of the R1 Board of Directors,
your initial equity award will consist of a PBRSU award based on a value of
$800,000 (using R1’s share price on the date of the grant) to be granted subject
to the terms and conditions of a PBRSU award agreement (including such
performance metrics and targets as determined by the Human Capital Committee in
its sole discretion), issued pursuant to the R1 RCM Inc. Second Amended and
Restated 2010 Stock Incentive Plan (the “2010 Stock Incentive Plan”). Beginning
in 2021, you will be eligible to participate in the long-term incentive (“LTI”)
program along with other R1 executives. Awards under the LTI program are at the
sole discretion of the R1 Human Capital Committee. Based on the current program,
the target value of annual equity awards will be 200% of your base salary
amount.


Sign-on Bonus
You will be eligible for a sign-on bonus in the amount of $250,000, to be paid
on the following schedule: $75,000 by June 30,2020 and $175,000 by January 31,
2021. Should you resign your employment with R1 or be terminated by the company
for Cause before the one-year anniversary of your employment with R1, you agree
to repay the entire gross amount of this bonus within 15 days of your
termination date.



















--------------------------------------------------------------------------------



Health Benefits
You will be eligible to participate in R1’s benefit and executive health
programs as of the first day of employment.


Relocation and Benefits
You will be required to relocate to the Chicago, Illinois area as a condition of
this offer, and must initiate this relocation within one year of your start date
with R1. To support your relocation, you will be eligible for the executive
relocation benefits in accordance with R1’s relocation program. In order to
participate in this program, you will be required to enter into a repayment
agreement, which describes the terms and conditions of the program, including,
but not limited to, the repayment schedule and amounts owed should you leave R1
within two years after the receipt of benefits under the program.


Background Check
We are extending this offer contingent upon successful completion of routine
background and reference checks, including verification of all information
reported on your application. In addition, your acceptance of this offer
indicates you are willing to participate in, and pass (if applicable),
additional screening procedures (including immunizations and drug screenings)
should they be requested prior to or during your employment with R1.


Additional Employment Terms
Attached as Exhibit A are additional terms of your employment.




Rachel, we truly believe that we are building the best team in the industry and
are very pleased that you will be joining us at R1. To accept this offer, please
sign below and return an executed copy to me.


Sincerely,


/s/ Kate Sanderson
Kate Sanderson
Executive Vice President, Chief HR Officer,
R1 RCM Inc.






Agreed and Accepted:




/s/ Rachel Wilson
Rachel Wilson


Date: 4/29/20








2



--------------------------------------------------------------------------------



Exhibit A
Employment Terms


1.At Will Employment. Your employment with the R1 is “at will,” meaning it is
terminable at any time by either you or R1, subject to the provisions of these
terms of employment (“Employment Terms”) and the offer of employment, dated
April 29, 2020 (“Offer Letter”) (together the “Employment Agreement”).


2.Notice of Termination. Your employment with R1, as well as your role as an
officer and member of any Board of Directors of R1 or any subsidiary, will
terminate:


a.upon at least thirty days’ prior written notice to R1 of your termination of
employment (which R1 may, in its sole discretion, make effective earlier than
any notice date);


b.as specified in a written notice by R1 to you of a termination of employment
for Cause or without Cause (other than for Disability);


c.immediately upon your death; or


d.upon at least ten days’ prior written notice by R1 to you of your termination
of employment due to Disability.


If requested, upon or following your termination (or earlier as requested by
R1), you agree to timely execute letters of resignation and/or withdraw from all
positions with any R1 legal entities for which you were an officer and/or
director during your employment.


3.Severance.


a.In the event of your termination of employment from R1 by reason of your
death, Disability, or by R1 for Cause, or by you for any reason, you will be
entitled to receive:


i.any unpaid Base Salary through the date of termination,


ii.except in the case of your termination by R1 for Cause, any annual bonus
earned but unpaid with respect to the fiscal year ending on or preceding the
date of termination, payable at the same time as it would have been paid had you
not undergone a termination of employment;


iii.reimbursement in accordance with applicable R1 policy for any unreimbursed
business expenses incurred through the date of termination;


iv.any accrued but unused vacation time in accordance with R1 policy; and


v.all other payments, benefits or fringe benefits to which you are entitled
under the terms of any applicable compensation or equity arrangement or employee
benefit plan or program of R1 (collectively, the foregoing payment and benefits
described in clauses (i)-(v) will be hereafter referred to as the “Accrued
Benefits”).


3



--------------------------------------------------------------------------------



b.In the event of your termination of employment by R1 without Cause, R1 shall
pay or provide you with the following severance benefits in addition to the
Accrued Benefits:


i.subject to your continued compliance with all of your post-termination
obligations to R1, an amount equal to your monthly Base Salary rate, paid
monthly for a period of twelve months following such termination, provided that,
in the event that you obtain other full-time employment, you must notify R1 of
such employment and you will not be entitled to any such payment in respect of
the period beginning on the effective date of such new employment; and


ii.subject to (A) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
(B) your continued copayment of premiums at the same level and cost to you as if
you were an employee of R1 (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), and (C) your continued
compliance with all of your post-termination obligations to R1, continued
participation in R1’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers you (and your eligible
dependents) for a period of twelve months following such termination at R1’s
expense; provided that you are eligible and remain eligible for COBRA coverage;
and provided, further, that in the event that you obtain other employment that
offers group health benefits, such continuation of coverage by R1 will
immediately cease. Notwithstanding the foregoing, R1 will not be obligated to
provide the foregoing continuation coverage if it would result in the imposition
of excise taxes on R1 for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).


c.Payment of all amounts described in part (b) above, excluding the Accrued
Benefits (the “Severance Payments”) will only be payable if you deliver to R1
and do not revoke a general release of claims in favor of R1 and its affiliates
in a form reasonably satisfactory to R1. Such release must be executed and
delivered (and no longer subject to revocation, if applicable) within sixty days
following termination. Any such payment scheduled to occur during the first
sixty days following the termination of employment will not be paid until the
sixtieth day following such termination of employment and will include payment
of any amount that was otherwise scheduled to be paid prior thereto.


d.In the event that a Change of Control occurs while you have been in the
continuous employment of R1, vesting of equity awards (or, if applicable, any
securities granted or issued to you in respect of such equity award in
connection with a Change of Control) shall be governed by the relevant plan
document for each such award.


e.For purposes of this Employment Agreement:


4



--------------------------------------------------------------------------------



i.“Cause” means: (i) your conviction for, or plea of guilty or nolo contendere
to, a felony; (ii) your engaging in conduct that constitutes gross neglect or
willful misconduct and that, in either case, has the potential to result in
material economic or reputational harm to R1; (iii) your willful breach of any
provision of this Agreement or any applicable non-disclosure, non-competition,
non-solicitation or other similar restrictive covenant obligation owed to R1;
(iv) your failure to begin relocation within one (1) year after your start date;
or (v) your repeated refusal, or failure to undertake good faith efforts, to
perform your material employment duties and responsibilities for R1, so long as
R1 provides written notice of the perceived violations under this subsection (v)
and you fail to cure within thirty (30) days of such notice.


ii.“Change of Control” will take on the same meaning as defined in the relevant
equity plan document and/or related agreements. Notwithstanding the foregoing,
other than with respect to a Take Private Change of Control, a “Change of
Control” shall not be deemed to have occurred if the event constituting such
“Change of Control” is not (x) a change in the ownership of the corporation, (y)
a change in effective control of the corporation, or (z) a change in the
ownership of a substantial portion of the assets of the corporation, as those
terms are used and defined in Section 409A(a)(2)(A)(v) of the Code, and the
regulations thereunder, and where the word “corporation” used above and in such
provisions is taken to refer to R1.


iii.“Disability” means you have been unable, with or without reasonable
accommodation and due to physical or mental incapacity, to substantially perform
your duties and responsibilities hereunder for a period of one hundred
eighty days out of any consecutive three hundred sixty-five days.


iv.“Person” means any individual, entity or group, within the meaning of Section
13(d) or 14(d) of the Exchange Act, but excluding (i) R1 and any of its
subsidiaries, (ii) any employee stock ownership or other employee benefit plan
maintained by R1, and (iii) an underwriter or underwriting syndicate that has
acquired R1’s securities solely in connection with a public offering thereof.


v.“Take Private Change of Control” means the consummation of any transaction or
series of transactions following which no shares of R1 (or of its ultimate
parent corporation) are listed on the New York Stock Exchange or the NASDAQ, on
any other United States stock exchange, or are otherwise listed on a public
trading market (including the OTC Markets Group, Inc.).


vi.“Third Party Purchaser” means any Person or group of Persons, none of whom
is, immediately prior to the subject transaction, TowerBrook, Ascension, a TB/AS
Co-Investment Vehicle, or any Affiliate thereof.


4.Restrictive Covenants. You, by virtue of your role with R1, will have access
to, and be involved in the formulation of, certain confidential and secret
information of R1 regarding its operations, and you could materially harm the
business of R1 by competing with R1 or soliciting employees or customers of R1.
You therefore agree to the following obligations and restrictive covenants.


5



--------------------------------------------------------------------------------



a.Non-Solicitation. During the time in which you perform services for R1 and for
a period of eighteen months after you cease to perform services for R1,
regardless of the reason, you shall not, directly or indirectly, either alone or
in conjunction with any person, firm, association, company or corporation:


i.Hire, recruit, solicit or otherwise attempt to employ or retain or enter into
any business relationship with, any person who is or was an employee of R1
within the twelve-month period immediately preceding the cessation of your
service with R1; or


ii.Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by R1, to any person, company or entity which was or is a
customer or potential customer of R1 for such products or services.


b.Non-Disclosure. You will not, without R1’s prior written permission, directly
or indirectly, utilize for any purpose other than for a legitimate business
purpose solely on behalf of R1, or directly or indirectly, disclose to anyone
outside of R1, either during or after your employment with R1 ends, R1’s
Confidential Information, as long as such matters remain Confidential
Information. This Agreement shall not prohibit you from (i) revealing evidence
of criminal wrongdoing to law enforcement, (ii) disclosing or discussing
concerns regarding regulatory or legal compliance with any governmental agency
or entity to the extent that such disclosures or discussions are protected under
any whistleblower protection provisions of Federal or state laws or regulations
or (iii) divulging R1’s Confidential Information by order of court or agency of
competent jurisdiction. However, you shall promptly inform R1 of any such
situations and shall take such reasonable steps to prevent disclosure of R1’s
Confidential Information until R1 has been informed of such requested disclosure
and R1 has had an opportunity to respond to the court or agency. Further,
notwithstanding the forgoing, you will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Accordingly, you have the right to disclose
in confidence trade secrets to federal, state, and local government officials,
or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law. You also have the right to disclose trade secrets in
a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure. Nothing in this Employment
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b).


c.Return of Company Property. You agree that, in the event that your service to
R1 is terminated for any reason, you shall immediately return all of R1’s
property, including without limitation, (i) tools, pagers, computers, printers,
key cards, documents or other tangible property of R1, and (ii) R1’s
Confidential Information in any media, including paper or electronic form, and
Participant shall not retain in your possession any copies of such information.


6



--------------------------------------------------------------------------------



d.Ownership of Software and Inventions. All discoveries, designs, improvements,
ideas, inventions, software, whether patentable or copyrightable or not, shall
be works-made-for-hire and R1 shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, with the rights to
use the same in perpetuity in any manner R1 determines in its sole discretion
without any further payment to you whatsoever. If, for any reason, any of such
results and proceeds which relate to the business shall not legally be a
work-for-hire and/or there are any rights which do not accrue to R1 under the
preceding sentence, then you hereby irrevocably assign and agree to quitclaim
any and all of your right, title and interest thereto including, without
limitation, any and all copyrights, patents, trade secrets, trademarks and/or
other rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed to R1, and R1 shall have
the right to use the same in perpetuity throughout the universe in any manner R1
determines without any further payment to you whatsoever. You shall, from time
to time, as may be reasonably requested by R1, at R1’s expense, do any and all
things which R1 may deem useful or desirable to establish or document R1’s
exclusive ownership of any and all rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright and/or
patent applications or assignments. To the extent you have any rights in the
results and proceeds of your services that cannot be assigned in the manner
described above, you unconditionally and irrevocably waive the enforcement of
such rights. Notwithstanding anything to the contrary set forth herein, works
developed by you (i) which are developed independently from the work developed
for R1 regardless of whether such work was developed before or after you
performed services for R1; or (ii) applications independently developed which
are unrelated to the business and which you develop during non-business hours
using non-business property shall not be deemed work for hire and shall not be
the exclusive property of R1.


e.Non-Competition.


i.During the time of your employment for R1 and for a period of twelve months
after the termination of your employment for R1, regardless of the reason, you
shall not, directly or indirectly, either alone or in conjunction with any
person, firm, association, company or corporation, within the Restricted Area,
own, manage, operate, or participate in the ownership, management, operation, or
control of, or be employed by or provide services to, any entity which is in
competition with R1.


ii.Notwithstanding anything to the contrary, nothing in this Paragraph (e)
prohibits you from being a passive owner of not more than one percent of the
outstanding stock of any class of a corporation which is publicly traded, so
long as you have no active participation in the business of such corporation.


7



--------------------------------------------------------------------------------



f.Acknowledgments. You acknowledge and agree that the restrictions contained
herein with respect to time, geographical area and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of R1 and that you have the
opportunity to review the provisions of this Employment Agreement with your
legal counsel. In particular, you agree and acknowledge (i) that R1 is currently
engaging in business and actively marketing its services and products throughout
the United States, (ii) that your duties and responsibilities for R1 are
co-extensive with the entire scope of R1's business, (iii) that R1 has spent
significant time and effort developing and protecting the confidentiality of its
methods of doing business, technology, customer lists, long term customer
relationships and trade secrets, and (iv) that such methods, technology,
customer lists, customer relationships and trade secrets have significant value.


g.Enforcement. You agree that the restrictions contained herein are necessary
for the protection of the business, the Confidential Information, customer
relationships and goodwill of R1 and are considered by you to be reasonable for
that purpose and that the scope of restricted activities, the geographic scope
and the duration of the restrictions set forth in this Employment Agreement are
considered by you to be reasonable. You further agree that any breach of any of
the restrictive covenants herein would cause R1 substantial, continuing and
irrevocable harm for which money damages would be inadequate and therefore, in
the event of any such breach or any threatened breach, in addition to such other
remedies as may be available, R1 shall be entitled to specific performance and
injunctive relief. This Agreement shall not in any way limit the remedies in law
or equity otherwise available to R1 or its Affiliates. You further agree that to
the extent any provision or portion of the restrictive covenants shall be held,
found or deemed to be unreasonable, unlawful or unenforceable by a court of
competent jurisdiction, then any such provision or portion thereof shall be
deemed to be modified to the extent necessary in order that any such provision
or portion thereof shall be legally enforceable to the fullest extent permitted
by applicable law.


h.Severability; Modification. It is expressly agreed by you that:


i.Modification. If, at the time of enforcement of this Employment Agreement, a
court holds that the duration, geographical area or scope of activity
restrictions stated herein are unreasonable under circumstances then existing or
impose a greater restraint than is necessary to protect the goodwill and other
business interests of R1, you agree that the maximum duration, scope or area
reasonable under such circumstances will be substituted for the stated duration,
scope or area and that the court will be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law,
in all cases giving effect to the intent of the parties that the restrictions
contained herein be given effect to the broadest extent possible; and


8



--------------------------------------------------------------------------------



ii.Severability. Whenever possible, each provision of this Employment Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Employment Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law, such invalidity,
illegality or unenforceability will not affect any other provision, but this
Employment Agreement will be reformed, construed and enforced as if such
invalid, illegal or unenforceable provision had never been contained herein.


i.Non-Disparagement. You understand and agree that you will not disparage R1,
its officers, directors, administrators, representatives, employees,
contractors, consultants or customers and will not engage in any communications
or other conduct which might interfere with the relationship between R1 and its
current, former, or prospective employees, contractors, consultants, customers,
suppliers, regulatory entities, and/or any other persons or entities.


j.Definitions.


i.Confidential Information. “Confidential Information” as used in this
Employment Agreement shall include R1’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which (A) is generated, collected by or utilized in the
operations of R1’s business and relates to the actual or anticipated business,
research or development of R1; or (B) is suggested by or results from any task
assigned to you by R1 or work performed by you for or on behalf of R1.
Confidential Information shall not be considered generally known to the public
if you or others improperly reveal such information to the public without R1’s
express written consent and/or in violation of an obligation of confidentiality
to R1. Examples of Confidential Information include, but are not limited to, all
customer, client, supplier and vendor lists, budget information, contents of any
database, contracts, product designs, technical know-how, engineering data,
pricing and cost information, research and development work, software, business
plans, proprietary data, projections, market research, perceptual studies,
strategic plans, marketing information, financial information (including
financial statements), sales information, training manuals, employee lists and
compensation of employees, and all other competitively sensitive information
with respect to R1, whether or not it is in tangible form, and including without
limitation any of the foregoing contained or described on paper or in computer
software or other storage devices, as the same may exist from time to time.


ii.Restricted Area. For purposes of this Agreement, the term “Restricted Area”
shall mean the United States of America.




5.Section 409A Compliance.


9



--------------------------------------------------------------------------------



a.It is intended that all payments and benefits under this Employment Agreement,
the Annual Bonus Plan, the LTI, the 2010 Stock Incentive Plan, and any other
plan under which you receive compensation shall comply with, or be exempt from,
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, to the maximum extent
permitted, this Employment Agreement and such other agreements and plans will be
interpreted in accordance with such intention. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
will be made in good faith and will, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and R1 of the
applicable provision without violating the provisions of Code Section 409A. R1
does not represent or covenant that payments and benefits to be paid to you
under this Employment Agreement, the Annual Bonus Plan, the LTI, the 2010 Stock
Incentive Plan, and any other plan under which you will receive compensation are
not or will not be subject to any additional tax or interest under Code Section
409A. You agree to take any action, or refrain from taking any action,
reasonably requested by R1 to comply with the terms of any correction procedure
promulgated under Code Section 409A.


b.A termination of employment will not be deemed to have occurred for purposes
of any provision of this Employment Agreement providing for the payment of any
amount or benefit that is “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Employment
Agreement, references to a “termination,” “termination of employment” or like
terms will mean a “separation from service.” If on the date of your termination
you are a “specified employee” for purposes of Code Section 409A, any payment or
benefit that is “nonqualified deferred compensation” that is payable on account
of a “separation from service” (as such terms are defined for purposes of Code
Section 409A), such payment or benefit will be made or provided at the date that
is the earliest of (a) the expiration of the six (6)-month period measured from
the date of your “separation from service,” (b) the date of your death, or (c)
such other date that such payment or benefit may be provided without incurring
any additional tax or interest under Code Section 409A. Upon the expiration of
the foregoing delay period, any payments and benefits delayed pursuant to the
previous sentence will be paid or made available to you in a lump sum and all
remaining benefits payments and benefits due will be paid or provided in
accordance with the normal payment dates specified for them herein.


c.With regard to any reimbursement to you of any costs and expenses or the
provision of any in-kind benefits, except as otherwise permitted by Code Section
409A, (a) the right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit, (b) the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year will
not affect the expenses eligible for reimbursement, or in-kind to be provided,
in any other taxable year, and (c) such payments will be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred (it being understood that notwithstanding this (c), any reimbursements
to you will be made promptly after you have substantially complied with R1’s
policy regarding the reimbursement of expenses).


10



--------------------------------------------------------------------------------



d.Your right to receive any installment payments under this Employment
Agreement, the Annual Bonus Plan, the LTI, the 2010 Stock Incentive Plan, or any
other plan under which you receive compensation shall be treated as a right to
receive a series of separate payments, and each such payment shall be a
separately identified and determinable amount, to the maximum extent permitted
under Code Section 409A. Whenever a payment under this Employment Agreement
specifies a payment within a period of days, the actual date of payment within
such specified period will be within the sole discretion of R1.


e.In no event will any payment that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.


6.Governing Law. This Employment Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware, without
regard to any applicable conflicts of law provisions.


7.Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Employment Agreement shall be decided exclusively by binding arbitration in Cook
County, Illinois under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that the arbitrator’s award shall be
final and may be filed with and enforced as a final judgment by any court of
competent jurisdiction. Notwithstanding the foregoing, any disputes related to
the enforcement of the restrictive covenants contained in this Employment
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.


8.Notices. Any notice hereunder by you shall be given to R1 in writing and such
notice shall be deemed duly given only upon receipt thereof by the General
Counsel of R1. Any notice hereunder by R1 shall be given to you in writing and
such notice shall be deemed duly given only upon receipt thereof at such address
as you may have on file with R1.


9.Headings. The titles and headings of the various sections of this Employment
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Employment Agreement.


10.Counterparts. This Employment Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.


11.Severability. The invalidity or unenforceability of any provisions of this
Employment Agreement in any jurisdiction shall not affect the validity, legality
or enforceability of the remainder of this Employment Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Employment Agreement in any other jurisdiction, it being intended that all
rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.


12.Binding Agreement; Assignment. This Employment Agreement shall inure to the
benefit of, be binding upon, and be enforceable by R1 and its successors and
assigns and you. You shall not assign any part of this Employment Agreement
without the prior express written consent of R1.


11



--------------------------------------------------------------------------------



13.Entire Agreement; Precedence; Amendment. The Offer Letter and these
Employment Terms together contain the entire agreement between the parties
hereto with respect to the subject matter contained herein and supersedes all
prior agreements or prior understandings, whether written or oral, between the
parties relating to such subject matter. This Employment Agreement may only be
modified or amended by a writing signed by the CEO or CHRO of R1 and you.
12

